Case 18-09108-RLM-11            Doc 800       Filed 09/30/19       EOD 09/30/19 16:51:28            Pg 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                   Chapter 11
                           1
    USA GYMNASTICS,                                          Case No. 18-09108-RLM-11

                          Debtor.


       NOTICE OF JENNER & BLOCK’S MONTHLY STATEMENT FOR SERVICES
              RENDERED AND EXPENSES INCURRED IN AUGUST 2019

             PLEASE TAKE NOTICE that on September 30, 2019 Jenner & Block LLP, as counsel to

the debtor and debtor in possession in the above-captioned chapter 11 case, submitted a monthly

invoice for fees and expenses incurred between August 1, 2019 and August 31, 2019 (the “August
                    2
2019 Invoice”), in accordance with the Order Granting Debtor’s Motion For Entry Of Order

Establishing Procedures For Interim Compensation And Reimbursement Of Professionals

[Dkt. 187] (the “Interim Compensation Order”).

             PLEASE TAKE FURTHER NOTICE that the August 2019 Invoice, attached hereto as

Exhibit A, seeks compensation for $303,596.65 in fees and $38,315.27 in expenses.

             PLEASE TAKE FURTHER NOTICE that any objections to the Invoice must be filed

and served upon the undersigned counsel by October 15, 2019 at 4:00 p.m. (prevailing

Eastern time), in accordance with the Interim Compensation Order.




1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2
  The Invoice is redacted to avoid the disclosure of privileged and confidential information.
Case 18-09108-RLM-11         Doc 800     Filed 09/30/19    EOD 09/30/19 16:51:28       Pg 2 of 2



       PLEASE TAKE FURTHER NOTICE that, if no objection is timely filed, the Debtor shall

promptly pay 80% of the fees and 100% of the expenses identified in the Invoice, subject to final

approval by the Court at a future hearing.


Dated: September 30, 2019                           Respectfully submitted,

                                                    JENNER & BLOCK LLP

                                                    By: /s/ Catherine Steege
                                                    Catherine L. Steege (admitted pro hac vice)
                                                    Dean N. Panos (admitted pro hac vice)
                                                    Melissa M. Root (#24230-49)
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    (312) 222-9350
                                                    csteege@jenner.com
                                                    dpanos@jenner.com
                                                    mroot@jenner.com
                                                    Counsel for the Debtor




                                               2
